Opinion filed July 8, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-19-00021-CR
                                 __________

              MATTHEW JOHN ARMINDARIZ, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                              Ector County, Texas
                        Trial Court Cause No. D-45,887


          MEMORANDUM OPINION ON REMAND
       The jury convicted Appellant, Matthew John Armindariz, of the offense of
murder and assessed his punishment at confinement for life. We modify the trial
court’s judgment to delete the Time Payment Fee assessed as a court cost and, as
modified, affirm the trial court’s judgment.
       Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no arguable issues to present on appeal. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
           Appellant subsequently filed a response to counsel’s Anders brief. We have
reviewed Appellant’s response. In addressing an Anders brief and a pro se response,
a court of appeals may only determine (1) that the appeal is wholly frivolous and
issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree with counsel that no arguable grounds for appeal
exist. 1
           We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a Time
Payment Fee of $25. In light of the recent opinion of the Court of Criminal Appeals
in Dulin, we conclude that the time payment fee must be struck in its entirety as
prematurely assessed. See Dulin v. State, 620 S.W.3d 129, 133 & n.29 (Tex. Crim.



         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
           1

APP. P. 68.

                                                    2
App. 2021). When the trial court erroneously includes fees as court costs, we should
modify the trial court’s judgment to remove the improperly assessed fees. See
Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013).
        Accordingly, we modify the trial court’s judgment and the bill of cost to delete
the time payment fee of $25, without prejudice to a time payment fee being assessed
later “if, more than 30 days after the issuance of the appellate mandate, [Appellant]
has failed to completely pay any fine, court costs, or restitution that he owes.” See
Dulin, 620 S.W.3d at 133.
        We grant counsel’s motion to withdraw; modify the judgment of the trial court
as set forth above; and, as modified, affirm the judgment of the trial court.


                                                                   PER CURIAM


July 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Williams, J., and Wright, S.C.J.2

Trotter, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3